DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the other end" in line 4 and “the other side” in line 10.
Claim 13 recites the limitation “the other side” in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 13, it is unclear to the examiner exactly what is “at least one of another of the first elastic arm”?
Correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicant’s Admitted Prior Art (AAPA) of fig. 2 (annotated below).  Regarding claim 1, AAPA discloses a  clamping terminal, comprising: a first elastic arm; a second elastic arm; and a shared elastic arm assembly disposed between the first elastic arm and the second elastic arm, having: at least one shared elastic arm including a shared elastic beam, both sides of the shared elastic beam are respectively coupled to shared sub-arms, and one side of the shared elastic arm is disposed opposite to at least one of the first elastic arm, the second elastic arm or another shared elastic arm to form a corresponding sub-clamping terminal, and the other side of the shared elastic arm is disposed opposite to at least one of another of the first elastic arm, the second elastic arm or another shared elastic arm to form a corresponding sub-clamping terminal.  

    PNG
    media_image1.png
    597
    899
    media_image1.png
    Greyscale

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding claim 1, patentability resides, at least in part, in the interconnection and/or interrelationship between the first and second elastic arms, first and second elastic beams and the shared elastic arm assembly with the shared elastic beam, in combination with the other limitations of the base claim; regarding claim 14, patentability resides, at least in part in the first upper shared sub-arm being coupled with the second upper shared sub-arm via the shared elastic beam, and the first lower shared sub-arm is coupled with the second lower shared sub-arm via the shared elastic beam, in combination with the other limitations of the base claim.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record shows similar clamping terminals. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006. The examiner can normally be reached Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833